1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF NEVADA
8
                                              ***
9
     ARMANDO RAMIREZ,                              Case No. 3:13-cv-00025-MMD-CBC
10
                                     Petitioner,
11         v.                                                     ORDER
12
     BAKER, et al.,
13
                                 Respondents.
14

15         Respondents’ motion for an enlargement of time (ECF No. 58) is granted nunc pro

16   tunc in connection with the supplemental answer filed on March 7, 2019.

17         DATED THIS 8th day of March 2019.

18

19                                                  ________________________________
20                                                  MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
